DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 8, and 14 are objected to because of the following informalities:  “switching back to a previously beam” should be changed to “switching back to a previous beam”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Currently, there are two claims labeled 13. The claim 13 that depends from claim 11 should be renumbered to claim 12. For purposes of this examination, the first claim 13 will be referred to as claim 12. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 3-6, 9-12, 15 and 16 of U.S. Patent No. 10,931,356 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for reasons explained below.
Regarding claim 1:
Present invention
U.S. Patent No. 10,931,356 B2
1. A method of operating a second wireless communications device in communications with a first wireless communications device which uses multiple beams for transmission, the method comprising: transmitting a beam change signal to the first wireless communications device indicating the first wireless communications device should switch to using of a second beam for communications with the second wireless communications device; setting a channel switch timer when the beam change signal is sent to the first wireless communications device; and monitoring for receipt of a signal from the first wireless communications device on said second beam.
 A method of operating a second wireless communications device in communications with a first wireless communications device which uses multiple beams for transmission, the method comprising: transmitting to the first wireless communications device beam priority information indicating a highest priority beam; receiving signals transmitted by the first wireless communications device using the highest priority beam indicated in the communicated beam priority information; generating a channel quality indicator (CQI) from the received signals for the communications channel corresponding to the highest priority beam; checking the channel quality indicator to confirm it is above a channel quality threshold; detecting a communications loss corresponding to the highest priority beam or a degradation of a channel corresponding to the highest priority beam; and communicating to the first wireless communications device a beam change signal indicating the first wireless communications device should switch to using a second beam for communications with the second wireless communications device, said second beam being a different beam than said highest priority beam, said second beam being either a beam having the next priority or a previously used beam.

2. The method of claim 1, further comprising: transmitting a beam confirmation indicator indicating that the highest priority beam is to continue to be used in response to said checking determining that the generated channel quality indicator is above said channel quality threshold.

3. The method of claim 2, further comprising: setting a channel switch timer when the beam change signal is sent to the first wireless communications device; monitoring for the receipt of a signal from the first wireless communications device on said second beam; and switching back to the highest priority beam from said second beam in response to said monitoring failing to detect said signal from the first wireless communications device on said second beam.


	As shown by the emphasized sections above, claim 3 of U.S. Patent 10,931,356 comprises every limitation of claim 1 of the present invention.


Regarding claims 2-15:
Claim 2 is anticipated by claim 3 of the patent.
Claim 3 is anticipated by claim 4 of the patent.
Claim 4 is anticipated by claim 5 of the patent.
Claim 5 is anticipated by claim 6 of the patent.
Claim 6 is anticipated by claim 6 of the patent.
Claim 7 is anticipated by claim 9 of the patent.
Claim 8 is anticipated by claim 9 of the patent.
Claim 9 is anticipated by claim 10 of the patent.
Claim 10 is anticipated by claim 11 of the patent.
Claim 11 is anticipated by claim 12 of the patent.
Claim 12 is anticipated by claim 12 of the patent.
Claim 13 is anticipated by claim 15 of the patent.
Claim 14 is anticipated by claim 15 of the patent.
Claim 15 is anticipated by claim 16 of the patent.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 3-6, 9-12, 15 and 16 of U.S. Patent No. 10,367,565 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for reasons explained below.
Present invention
U.S. Patent No. 10,367,565 B2
1. A method of operating a second wireless communications device in communications with a first wireless communications device which uses multiple beams for transmission, the method comprising: transmitting a beam change signal to the first wireless communications device indicating the first wireless communications device should switch to using of a second beam for communications with the second wireless communications device; setting a channel switch timer when the beam change signal is sent to the first wireless communications device; and monitoring for receipt of a signal from the first wireless communications device on said second beam.
A method of operating a second wireless communications device, in communications with a first wireless communications device, which uses multiple beams for transmission, the method comprising: receiving signals from the first wireless communications device, said signals being transmitted by the first wireless communications device on a plurality different beams; generating for each of the different beams on which a signal is received, a channel quality indicator; prioritizing the beams; transmitting to the first wireless communications device beam priority information; receiving signals transmitted by the first wireless communications device using a highest priority beam indicated in the communicated beam priority information; generating an additional channel quality indicator (CQI) from the received signals for the communications channel corresponding to the highest priority beam; checking the additional channel quality indicator to confirm it is above a channel quality threshold; and transmitting a beam confirmation indicator indicating that the highest priority beam is to continue to be used in response to said checking determining that the generated additional 

2. The method of claim 1, further comprising: detecting a communications loss corresponding to the highest priority beam or a degradation of a channel corresponding to the highest priority beam; and communicating to the first wireless communications device a beam change signal indicating the first wireless communications device should switch to using of a second beam for communications with the second wireless communications device, said second beam being a different beam than said highest priority beam, said second beam being either a beam having the next lowest priority or a previously used beam.

3. The method of claim 2, further comprising: setting a channel switch timer when the beam change signal is sent to the first wireless communications device; monitoring for the receipt of a signal from the first wireless communications device on said second beam; and switching back to the highest priority beam 


As shown by the emphasized sections above, claim 3 of U.S. Patent 10,367,565 B2 comprises every limitation of claim 1 of the present invention.

Regarding claims 2-15:
Claim 2 is anticipated by claim 3 of the patent.
Claim 3 is anticipated by claim 4 of the patent.
Claim 4 is anticipated by claim 5 of the patent.
Claim 5 is anticipated by claim 6 of the patent.
Claim 6 is anticipated by claim 6 of the patent.
Claim 7 is anticipated by claim 9 of the patent.
Claim 8 is anticipated by claim 9 of the patent.
Claim 9 is anticipated by claim 10 of the patent.
Claim 10 is anticipated by claim 11 of the patent.
Claim 11 is anticipated by claim 12 of the patent.
Claim 12 is anticipated by claim 12 of the patent.
Claim 13 is anticipated by claim 15 of the patent.
Claim 14 is anticipated by claim 15 of the patent.
Claim 15 is anticipated by claim 16 of the patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0353510 A1) in view of  Li et al. (US 2013/0155847 A1).
Regarding claim 1: 
As shown in FIGS. 1-13, Zhang discloses a method of operating a second wireless communications device (see Zhang, FIG. 1, UE 107) in communications with a first wireless communications device which uses multiple beams for transmission (see Zhang, FIG. 1, enB 103
transmitting a beam change signal to the first wireless communications device indicating the first wireless communications device should switch to using of a second beam for communications with the second wireless communications device (see Zhang, FIG. 4 beam-switching command 404 and paragraph [0044]; “At step 403, the UE sends measurement report/CQI to the eNB. If the measurement report is received successfully, the eNB replies with a beam-switching command at step 404.”); 
setting a channel switch timer when the beam change signal is sent to the first wireless communications device (see Zhang, FIG. 8, step 804 and paragraph [0052] “At step 805, the UE sends beams switching request on the selected beams. At step 806, the UE determines if the beam-switching response is received. If step 806 determines yes, the UE moves to step 807 and stops the T4 timer. The UE subsequently moves back to step 801. If step 806 determines no, the UE moves to step 808 and determines if the T4 timer expired and/or if the beam-switching counter reaches a predefined maximum number.”). 

Zhang discloses all of the above, however Zhang may not specifically disclose monitoring for receipt of a signal from the first wireless communications device on said second beam.
However, Li discloses monitoring for receipt of a signal from the first wireless communications device on said second beam (see Li, FIG. 8 and paragraph [0114]; “If certain conditions are met, the MS selects other beams within the cell (operation 809). The conditions may include, for example, that the number of NACKs is greater than a threshold, and other beams are better (that is, better by a certain value, e.g., several dBs in signal strength or SINR, etc.) than the current beam based on the measurement, etc. The MS then sends a request to the BS or the network regarding the beam switching, where the request may include the selected BS TX beam IDs (operation 811).”).
see Li, paragraph [0004]).
 
Regarding claim 2: 
The combination of Zhang and Li discloses the method of claim 1, further comprising: switching back to a previously beam from said second beam in response to said monitoring failing to detect said signal from the first wireless communications device on said second beam by the time said channel switch timer expires (see Li, paragraph [0173]; “For example, if a timer expires but the link cannot be recovered within an array (e.g., by beam switching, beam broadening, beam refinement, etc.), the BS or MS switches to other array.”).

Regarding claim 3: 
The combination of Zhang and Li discloses the method of claim 2, wherein said signal from the first wireless communications device on said second beam for which said monitoring is performed is one of a beam change confirmation signal or a data signal directed to the second wireless communications device (see Li, FIG. 8, send information over the requested beams 813 and paragraph [0116]; “In operation 813, the BS or the network sends information on the beam with the MS requested BS TX beam IDs, at the specified time, or at a time determined by the BS or the network.”).

Regarding claim 7: 
As shown in FIGS. 1-13, Zhang discloses a second wireless communications device (see Zhang, FIG. 1, UE 107) in communications with a first wireless communications device, which uses multiple see Zhang, FIG. 1, enB 103), the second wireless communications device comprising: 
a transmitter (see Zhang, FIG. 1, transceiver 133); and 
a processor (see Zhang, FIG. 1, processor 132) configured to control the second wireless communications device to: 
transmit a beam change signal to the first wireless communications device indicating the first wireless communications device should switch to using of a second beam for communications with the second wireless communications device (see Zhang, FIG. 4 beam-switching command 404 and paragraph [0044]; “At step 403, the UE sends measurement report/CQI to the eNB. If the measurement report is received successfully, the eNB replies with a beam-switching command at step 404.”); 
set a channel switch timer when the beam change signal is sent to the first wireless communications device (see Zhang, FIG. 8, step 804 and paragraph [0052] “At step 805, the UE sends beams switching request on the selected beams. At step 806, the UE determines if the beam-switching response is received. If step 806 determines yes, the UE moves to step 807 and stops the T4 timer. The UE subsequently moves back to step 801. If step 806 determines no, the UE moves to step 808 and determines if the T4 timer expired and/or if the beam-switching counter reaches a predefined maximum number.”).

Zhang discloses all of the above, however Zhang may not specifically disclose monitoring for receipt of a signal from the first wireless communications device on said second beam.
However, Li discloses monitoring for receipt of a signal from the first wireless communications device on said second beam (see Li, FIG. 8 and paragraph [0114]; “If certain conditions are met, the MS selects other beams within the cell (operation 809). The conditions may include, for example, that the number of NACKs is greater than a threshold, and other beams are better (that is, better by a certain value, e.g., several dBs in signal strength or SINR, etc.) than the current beam based on the measurement, etc. The MS then sends a request to the BS or the network regarding the beam switching, where the request may include the selected BS TX beam IDs (operation 811).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Zhang as taught by Li and monitor for receipt of a signal from the first wireless communications device on said second beam, thus allowing faster and more reliable beam switching (see Li, paragraph [0004]).

Regarding claim 8: 
The combination of Zhang and Li discloses the second wireless communications device of claim 7, wherein the processor is further configured to control the second wireless communications device to: 
switch back to a previously beam from said second beam in response to said monitoring failing to detect said signal from the first wireless communications device on said second beam by the time said channel switch timer expires (see Li, paragraph [0173]; “For example, if a timer expires but the link cannot be recovered within an array (e.g., by beam switching, beam broadening, beam refinement, etc.), the BS or MS switches to other array.”)..

Regarding claim 9: 
The combination of Zhang and Li discloses the second wireless communications device of claim 8, wherein said signal from the first wireless communications device on said second beam for which said monitoring is performed is one of a beam change confirmation signal or a data signal directed to the second wireless communications device (see Li, FIG. 8, send information over the requested beams 813 and paragraph [0116]; “In operation 813, the BS or the network sends information on the beam with the MS requested BS TX beam IDs, at the specified time, or at a time determined by the BS or the network.”).

Regarding claim 13: 
As shown in FIGS. 1-13, Zhang discloses a non-transitory computer readable medium (see Zhang, FIG. 1, memory 131) including computer executable instructions (see Zhang, FIG. 1, program 132) which when executed by a processor (see Zhang, FIG. 1, processor 132) of a first wireless communications device (see Zhang, FIG. 1, UE 107) cause the first wireless communications device (see Zhang, FIG. 1, UE 107) to perform the steps of: 
transmitting a beam change signal to the first wireless communications device indicating the first wireless communications device should switch to using of a second beam for communications with the second wireless communications device (see Zhang, FIG. 4 beam-switching command 404 and paragraph [0044]; “At step 403, the UE sends measurement report/CQI to the eNB. If the measurement report is received successfully, the eNB replies with a beam-switching command at step 404.”); 
setting a channel switch timer when the beam change signal is sent to the first wireless communications device (see Zhang, FIG. 8, step 804 and paragraph [0052] “At step 805, the UE sends beams switching request on the selected beams. At step 806, the UE determines if the beam-switching response is received. If step 806 determines yes, the UE moves to step 807 and stops the T4 timer. The UE subsequently moves back to step 801. If step 806 determines no, the UE moves to step 808 and determines if the T4 timer expired and/or if the beam-switching counter reaches a predefined maximum number.”).

specifically disclose monitoring for receipt of a signal from the first wireless communications device on said second beam.
However, Li discloses monitoring for receipt of a signal from the first wireless communications device on said second beam (see Li, FIG. 8 and paragraph [0114]; “If certain conditions are met, the MS selects other beams within the cell (operation 809). The conditions may include, for example, that the number of NACKs is greater than a threshold, and other beams are better (that is, better by a certain value, e.g., several dBs in signal strength or SINR, etc.) than the current beam based on the measurement, etc. The MS then sends a request to the BS or the network regarding the beam switching, where the request may include the selected BS TX beam IDs (operation 811).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Zhang as taught by Li and monitor for receipt of a signal from the first wireless communications device on said second beam, thus allowing faster and more reliable beam switching (see Li, paragraph [0004]).

Regarding claim 14: 
The combination of Zhang and Li discloses the non-transitory computer readable medium of claim 13, further comprising instructions which when executed by a processor of a first wireless communications device cause the first wireless communications device to perform the step of switching back to a previously beam from said second beam in response to said monitoring failing to detect said signal from the first wireless communications device on said second beam by the time said channel switch timer expires (see Li, paragraph [0173]; “For example, if a timer expires but the link cannot be recovered within an array (e.g., by beam switching, beam broadening, beam refinement, etc.), the BS or MS switches to other array.”)..

Regarding claim 15: 
The combination of Zhang and Li discloses the non-transitory computer readable medium of claim 13, wherein said signal from the first wireless communications device on said second beam for which said monitoring is performed is one of a beam change confirmation signal or a data signal directed to the second wireless communications device (see Li, FIG. 8, send information over the requested beams 813 and paragraph [0116]; “In operation 813, the BS or the network sends information on the beam with the MS requested BS TX beam IDs, at the specified time, or at a time determined by the BS or the network.”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631   

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631